     Case 3:17-cv-00464-MMA-KSC Document 52 Filed 02/11/19 PageID.1244 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     ANDREW BENNETT,                                     Case No.: 17cv464-MMA (KSC)
12                                        Plaintiff,
                                                           ORDER RE: STIPULATION OF
13     v.                                                  DISMISSAL WITH PREJUDICE
14     DARON FORBES; and WE ARE
       VOLLEYBALL ELITE,
15
                                      Defendants.          [Doc. No. 51]
16
17          On February 8, 2019, Plaintiff Andrew Bennett and Defendants Daron Forbes and
18    We Are Volleyball Elite jointly filed a stipulation of dismissal of the above-captioned
19    action in its entirety with prejudice pursuant to Federal Rule of Civil Procedure
20    41(a)(1)(A)(ii). Doc. No. 51 at 2. Accordingly, this case is DISMISSED WITH
21    PREJUDICE. Each party must bear its own attorneys’ fees and costs. The Court
22    declines to retain jurisdiction to enforce the settlement agreement between the parties.
23    The Clerk of Court is instructed to close this case.
24          IT IS SO ORDERED.
25    Dated: February 11, 2019
26
27
28

                                                       1
                                                                                 17cv464-MMA (KSC)
